Citation Nr: 0703507	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-42 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a disability manifested 
by epilepsy with seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Army from October 
1973 to October 1975 and from December 1990 to April 1991 and 
Army National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Paul, Minnesota, which granted the veteran's 
claims of entitlement to service connection for tinnitus, 
evaluating it as 10 percent disabling effective September 23, 
2002 (the date that VA received the veteran's service 
connection claim), for bursitis of the left elbow, evaluating 
it as 10 percent disabling effective September 23, 2002, and 
for hearing loss in the right ear, to zero percent disabling 
effective September 23, 2002.  The RO also denied the 
veteran's claim of entitlement to service connection for a 
disability manifested by epilepsy with seizures and reopened 
a previously denied claim of entitlement to service 
connection for hearing loss in the left ear and denied this 
claim on the merits.  The veteran disagreed with this 
decision only with respect to the denial of his claim for 
service connection for a disability manifested by epilepsy 
with seizures in July 2004.  He perfected a timely appeal on 
this claim in November 2004 and requested a Travel Board 
hearing, which was held at the RO before the undersigned in 
September 2006.


FINDINGS OF FACT

1.  The veteran's service medical records during his two 
periods of active service show no treatment for a disability 
manifested by epilepsy with seizures.

2.  The competent and probative evidence does not show that 
the veteran has a disability manifested by epilepsy with 
seizures that is associated with his military service.


CONCLUSION OF LAW

A disability manifested by seizures with epilepsy was neither 
incurred in nor aggravated by active service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request to the claimant to provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II). 

In this case, VA has met these duties with regard to the 
matter decided in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided to the veteran in 
December 2002 and April 2006 fulfill the provisions of 
38 U.S.C.A. § 5103(a).  The veteran's service connection 
claim was readjudicated in supplemental statements of the 
case issued in February and April 2006.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The appellant was provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal in March 2006.  
Additionally, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, VA provided VCAA notice to the appellant in December 
2002 prior to the original AOJ decision in September 2003.  
Further, the content of the notices provided to the appellant 
since the September 2003 rating decision fully complied with 
VCAA requirements.  The veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the appellant was not prejudiced and the 
Board may proceed to decide this appeal.  Simply put, there 
is no indication that any VA error in notifying the appellant 
has reasonably affected the fairness of this adjudication.  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The veteran filed and/or VA obtained the veteran's service 
medical records as well as his post-service records from VA 
Medical Centers (VAMCs) in St. Cloud, Minnesota, and 
Minneapolis, Minnesota, Abbott Northwestern Hospital in 
Minneapolis, Minnesota, F.A.L., M.D., and J.R.W., M.D.  VA 
obtained the veteran's service medical records from his Army 
National Guard service.  The veteran received comprehensive 
VA neurological examination in January 2006.  The veteran 
also testified about his claimed disability manifested by 
epilepsy with seizures at his September 2006 Travel Board 
hearing.

The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to the appellant's service connection 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case.  
There has been no prejudice to the appellant that would 
warrant a remand of this claim and his procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, that error is harmless since 
there is no evidence the error reasonably affects the 
fairness of the adjudication.  ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

A review of the veteran's service medical records from his 
first period of U.S. Army service indicates that he denied 
any history of epilepsy or fits or periods of unconsciousness 
at his enlistment physical examination in October 1973.  
Clinical evaluation showed that his neurological system was 
normal.  The veteran was not treated during his first period 
of active U.S. Army service for epilepsy or seizures.  At his 
separation physical examination in October 1975, clinical 
evaluation showed that the veteran's neurological system was 
normal.  

On an Army National Guard (ANG) physical examination in 
December 1987, the veteran denied any history of epilepsy and 
neurological evaluation was normal.  The veteran's history 
and neurological evaluation were unchanged on subsequent ANG 
physical examination in October 1988.

A review of the veteran's service medical records from his 
second period of U.S. Army service indicates that a copy of 
his entrance physical examination at the time that he was 
recalled to active service in December 1990 was not available 
for review.  He was not treated during this period of active 
service for epilepsy or seizures.  He denied any history of 
epilepsy at his separation physical examination at the end of 
his second period of U.S. Army service in April 1991.  
Clinical evaluation was completely normal.

The veteran denied any history of epilepsy on ANG physical 
examination in July 1992.  Clinical evaluation was completely 
normal.  This history and clinical evaluation were unchanged 
on subsequent ANG physical examination in July 1997.

The veteran denied any history of epilepsy on ANG physical 
examination in November 1996.  Neurological evaluation showed 
a slight asymmetry in the lower extremity reflexes.

The veteran was admitted to an emergency room (ER) on July 8, 
2000, after being struck in the back of the head with a 
topper door.  He denied any history of a loss of 
consciousness, vomiting, or a change in his vision.  
Neurological examination showed that the veteran was alert 
and oriented times three and responded to questions 
appropriately with no gross motor or sensory deficits and 
grossly intact cranial nerves.  The diagnosis was a closed 
head injury.

On private outpatient treatment on July 10, 2000, the veteran 
complained of a persistent headache since injuring his head 
twice in the past week.  He stated that he had "smacked his 
head" while getting out of his van a week earlier "and 
actually fell to the ground and was knocked out.  He doesn't 
remember anything about the injury but found himself on the 
ground.  He got up and seemed to be fine afterwards."  The 
veteran also stated that he had injured his head again that 
same week while working on the back of his truck when he 
knocked out a support holding up the door on the truck topper 
and it "hit him right across the back of the head."  He did 
not lose consciousness at the time of his second head injury 
but experienced "a little bit of slurred speech and slowed 
mentation."  The veteran reported that he "still doesn't 
feel completely normal but has not had any more slurred 
speech."  Detailed neurological examination including mental 
status, speech, language, motor, cerebellar, and reflex tests 
were all normal.  Physical examination showed that his head 
was normal with some tenderness over the occipital nerve 
posteriorly, intact extraocular movements, pupils that were 
equal, round, and reactive to light and accommodation, and 
intact visual fields.  The assessment included a closed head 
injury.

The veteran complained of alterations of awareness and 
transient multiple episodes that had started occurring during 
the daytime as well as at night on outpatient treatment with 
F.A.L., M.D. (Dr. F.A.L.), in January 2001.  Dr. F.A.L. 
stated that there had been no evidence of seizure-like events 
during the veteran's recent polysomnography study.  The 
veteran reported that he some times required a posture on a 
chair such as rocking when an event occurred and reported an 
occasional sharp pain in the vertex of his head during these 
events.  He also noticed some drooling at night.  Objective 
examination showed no nystagmus in the cranial nerves, no 
signs of ataxia except when the veteran closed his eyes and 
maintained a tandem position with the eyes closed and had a 
tendency to veer to either side.  Otherwise, his posture was 
within normal limits.  Dr. F.A.L. stated that he did not know 
how to explain the veteran's reported pain in his head but he 
doubted that this was an aura.  The impressions were spells 
and a possible partial complex seizure.

The veteran complained of episodes of confusion at a private 
electroencephalogram (EEG) in February 2001.  The impression 
was a normal EEG.

On private outpatient treatment with J.R.W, M.D. (Dr. 
J.R.W.), in February 2001, the veteran complained of episodes 
of confusion without any warning that were associated with 
generalized weakness.  Dr. J.R.W. noted that the veteran had 
been referred by Dr. F.A.L. for evaluation of paroxysmal 
events that were possible seizures.  The veteran stated that 
his first event was in June 2000 and included right arm 
paresthesia, a dazed look, and being somewhat unresponsive 
for approximately 2-3 minutes.  He also described two types 
of seizures, including events manifested by right-sided 
paresthesias with varying degrees of unresponsiveness and 
confusion and events manifested by confusion and generalized 
weakness.  The veteran had a significant history of physical 
abuse during childhood, including likely head trauma with 
loss of consciousness multiple times and a history of alcohol 
abuse and likely head trauma while intoxicated.  Neurological 
examination showed normal speech and language, cranial nerves 
within normal limits, normal motor strength, and intact 
coordination and sensation.  The impression was recent onset 
of paroxysmal events that could possibly be complex partial 
seizures.

The veteran complained of paresthesias in the right arm and 
leg on outpatient treatment with Dr. F.A.L. on March 7, 2001.  
Dr. F.A.L. stated that the veteran "is a patient with 
spells.  He has the possibility of seizure and has been 
treated as such."  The veteran denied experiencing any pain 
with his paresthesias.  Objective examination showed that he 
was alert and oriented with fluent speech, normal cranial 
nerves, no nystagmus, and normal gait, balance, and 
coordination tests.  The impression was that the veteran was 
medically stable.

The veteran was hospitalized at Abbott Northwestern Hospital 
from March 15, 2001, to March 23, 2001, for evaluation of 
paroxysmal events and possible epilepsy surgery.  On 
admission, it was not clear whether the veteran's reported 
events were seizures.  The veteran described his events as 
consisting of right arm paresthesia lasting for about 5 
minutes followed by sudden impairment of consciousness, open 
eyes, stiffening, a gurgling sound, and difficulty breathing 
for 1-2 minutes.  These seizures occurred 2-3 times per 
month.  The veteran also described events manifested by 
right-sided paresthesias involving the face, arm, and leg 
with varying degrees of unresponsiveness and confusion.  The 
third type of event described by the veteran included fear 
lasting for 1-2 minutes.  The veteran had no risk factors 
other than a history of alcohol use and possible associated 
head trauma.  The veteran had experienced a loss of 
consciousness with head trauma during childhood in settings 
of physical abuse.  The veteran's prior EEG was normal with 
none of his reported events recorded.  While hospitalized, a 
repeat EEG of the veteran was normal and he did not have an 
electro-clinical seizure during the EEG.  A magnetic 
resonance imaging (MRI) scan of the veteran's brain in July 
2000 also had been normal.  Neurological examination was 
unremarkable.  While hospitalized, the veteran reported 
several events consisting of right-sided paresthesias 
although nothing was shown on EEG monitoring during any of 
these events.  It was not clear whether this supported a 
diagnosis of a non-epileptic event or a diagnosis of a simple 
partial seizure.  An MRI of the brain performed shortly 
before admission showed no change from March 2001, although 
the veteran had become agitated and the FLAIR (fluid-
attenuated inversion recovery) test could not be performed.  
The impressions included localization related epilepsy with 
simple partial seizures with secondary generalization of 
right hemispheric origin.  

The veteran complained of three "spells" when he saw Dr. 
F.A.L. in April 2001.  Dr. F.A.L. noted that the veteran had 
recently been evaluated with inpatient video EEG and had no 
reported seizure activity during this evaluation.  The 
veteran described right leg symptoms such as numbness before 
his spells.  He also became "kind of confused and 
disoriented after a seizure."  The veteran's mentation, 
speech, and coordination were all normal.  Cranial nerve 
examination showed no nystagmus.  Physical examination showed 
a normal motor examination, normal and equal strength in all 
4 extremities, normal finger-to-nose touching, and normal 
station, gait, balance, and coordination tests for the lower 
extremities.  The impression was epilepsy.

In an April 2001 letter to Dr. F.A.L., Dr. J.R.W. stated that 
the veteran had been evaluated on an EEG but none of his 
typical events had been recorded.  The two recorded events 
were not typical of his seizures and appeared to be non-
epileptic events.  Dr. J.R.W. stated that, since the EEG had 
not recorded any of the veteran's typical seizures, a 
definitive diagnosis was not possible.  

On private outpatient treatment with Dr. J.R.W. in June 2001, 
it was noted that the etiology of the veteran's epilepsy was 
unknown and that the classification of his epilepsy was 
undetermined.  The veteran's description of events suggested 
a possible localization-related epilepsy.  Dr. J.R.W. also 
stated that the veteran had risk factors for non-epileptic 
events of a psychological nature.  The veteran reported that 
he had experienced a total of approximately 6 seizures since 
April 19, 2001.  Dr. J.R.W. commented that this was "a 
significant reduction in the patient's seizure frequency" 
because the veteran had reported experiencing daily seizures 
in April 2001.  Neurological examination was normal.  
Dr. J.R.W. also stated that the veteran's description of his 
events "is supportive of secondarily generalized tonic-
clonic seizures" but also noted the veteran's risk factors 
for non-epileptic events including a significant history of 
past abuse.  The assessment was localization-related epilepsy 
versus non-epileptic events.  Following subsequent evaluation 
by Dr. J.R.W. in December 2001, the assessment was changed to 
localization-related epilepsy with a note that the veteran's 
epilepsy syndrome "has never been confirmed with video 
EEG."  

The veteran complained of transient alterations of awareness 
when he saw Dr. F.A.L. in June 2001.  Dr. F.A.L. stated that 
the veteran had a diagnosis of seizures versus psychogenic 
spells and anxiety.  The veteran reported having "a very 
serious or bad episode" 2 days earlier.  The veteran's wife 
witnessed this event.  Neurological examination was 
completely normal.  Dr. F.A.L stated, "I am not quite sure 
if we are dealing with seizure or seizure aggravated by 
anxiety and psychological stress."  He was unsure how to 
differentiate between these possible diagnoses, although he 
thought that these conditions overlapped each other.  

The veteran's complaints included a seizure disorder when he 
saw Dr. F.A.L. in August 2001.  He denied any seizures in the 
past 4 weeks.  Neurological examination showed normal cranial 
nerves, motor function, and reflexes, "a little bit of 
tremor in the hands" bilaterally, and normal gait, balance, 
and coordination tests.  Dr. F.A.L. stated that the veteran 
was doing very well in controlling his reported seizures.  
The impressions included epilepsy under good control.

On private neurological evaluation by Dr. J.R.W. in October 
2001, the veteran complained of continuing seizures that 
lasted a longer period of time and were more intense.  He was 
experiencing 3-10 seizures per month.  The veteran's wife 
stated that, before the seizure, the veteran experienced some 
right arm paresthesia, sudden onset of loss of consciousness, 
eyes opened, and generalized stiffening.  The veteran 
reported a gurgling sound and difficulty breathing during his 
seizures, which lasted from 1-2 minutes.  His seizures 
occurred during the day and at night.  He also reported 
significant memory loss, constant headache, and significant 
mood swings.  The veteran stated that his seizures began in 
June 2000 and his first seizure events included right arm 
paresthesia, "a dazed look and being somewhat unresponsive" 
for 2-3 minutes.  He also reported experiencing episodes of 
confusion without any warning and associated generalized 
weakness in the past few months.  Neurological examination 
showed that his cranial nerves were within normal limits, 
motor strength was 5/5 throughout, coordination was intact, 
deep tendon reflexes were 2 and symmetric, and sensory 
examination was intact to light touch.  Dr. J.R.W. commented 
that the events described by the veteran could possibly be 
complex partial seizures with and without secondary 
generalized tonic-clonic seizure activity.  He also noted 
that the veteran had significant risk factors for non-
epileptic events and psychological factors that must be 
considered.  The impression was fairly recent onset of events 
of possible seizure activity.

A private MRI scan of the veteran's brain in November 2001 
showed normal ventricles in size and morphology and no mass 
or parenchymal signal abnormality.  The impressions included 
no changes from March 2001.  A private EEG of the veteran in 
November 2001 also was normal.  

The veteran complained of episodes of unawareness and 
questionable seizures when he saw Dr. F.A.L. in November 
2001.  Neurological examination was entirely normal.  

On private outpatient treatment with Dr. F.A.L. in December 
2001, the veteran complained of alterations of awareness and 
spells of seizure-like activities.  Dr. F.A.L. stated, "I am 
still unclear if the spells are indeed seizures."  The 
veteran's reported events during a recent hospitalization had 
been "so short in duration that it was hard to be completely 
sure if they were abnormal seizure activity."  Objective 
examination showed normal cranial nerves, normal and equal 
strength in all 4 extremities, normal and symmetrical 
reflexes, and normal station, gait, balance, and coordination 
tests.  Neurological assessment was again essentially normal.  
The veteran denied any spells since being discharged from the 
hospital in November 2001.  

On ANG physical examination in April 2002, the veteran 
reported that he had been seizure-free since starting 
medication.  The veteran's seizures had begun in July 2000 
and affected his right side.  Physical examination showed 
that his cranial nerves were intact, a normal neurological 
examination, mild weakness in the right leg.  The working 
diagnosis was a seizure disorder with possible epilepsy.

In an April 2002 letter, Dr. J.R.W. stated that he had 
followed the veteran due to his seizures.  Dr. J.R.W. stated 
that the veteran's seizures had "at times been quite 
frequent and quite problematic in terms of loss of 
consciousness."  Dr. J.R.W. concluded that the veteran's 
seizures were "certainly disabling in terms of his military 
duty" in the past but that they were under better control.

The veteran reported that he experienced 2 possible seizures 
when seen by Dr. J.R.W. in April 2002.  He stated that he 
awoke in the morning and had a "hang-over type" headache 
which he translated into having a seizure.  He denied any 
history of tongue bite or urinary incontinence with these 
seizures.  He reported no seizures during the day.  
Dr. J.R.W. noted that there was marked improvement in the 
veteran's seizure control.  Neurological examination was 
completely normal.  Dr. J.R.W. stated that the veteran was 
doing quite well.  The assessment included a non-epileptic 
event versus localization-related epilepsy.  This assessment 
was unchanged following evaluation in July 2002.  

On private outpatient treatment by Dr. F.A.L. in July 2002, 
the veteran complained of nighttime events that Dr. F.A.L. 
classified as "spells and possible seizures."  The veteran 
described waking up with a headache after these events, 
numbness in the right arm and leg, and continuing paresthesia 
and numbness in the fingers.  The numbness that the veteran 
described mostly involved in the last 3 digits in both hands.  
Neurological examination showed normal mentation, very 
appropriate speech, normal cranial nerves, normal motor 
function, equal strength in all 4 extremities with normal and 
symmetric reflexes, essentially normal strength with no 
tremors, normal sensations in the digits, and normal 
cerebellar, station, gait, balance, and coordination tests.  
The impressions included spells that mostly occurred at night 
and did not seem to affect sleep or cause excessive daytime 
sleepiness.

In a July 2002 letter, Dr. J.R.W. stated that the veteran had 
seizures which had been intractable to several anti-
convulsant medications.  He also stated, "My understanding 
is that with his seizures, [the veteran] is unable to fulfill 
his duties in the military."  Dr. J.R.W. stated that the 
veteran's seizures were not under good enough control for him 
to perform his military duties and he did not see any time 
when the veteran would be seizure free.

Following outpatient treatment of the veteran in December 
2002, Dr. J.R.W. stated that the diagnosis of non-epileptic 
event versus localization-related epilepsy "is not 
completely certain." He also stated that the veteran's 
recently reported seizure "may have been more of a migraine 
phenomena than an epileptic seizure" since it reportedly 
lasted 30 minutes.

On VA outpatient neurology treatment in May 2005, the veteran 
reported no seizures since his last visit and stated that his 
last seizure had been several years earlier.  Overall, the 
veteran appeared to be doing well.  

On VA outpatient neurological treatment on January 12, 2006, 
the veteran stated that a typical major event consisted of 
numbness on the left side, loss of consciousness, urinary 
incontinence, post-ictal fatigue, although he had not had any 
of these events "in a couple of years."  He admitted to 
occasional trouble with lost time episodes that occurred 
"perhaps once per week."  He and his wife both described 
these events as "staring spells."  The VA examiner 
commented that it was not clear if the veteran was having 
daytime complex partial events or possibly also nocturnal 
events.  The diagnosis was a history of seizures.

On VA neurological examination on January 17, 2006, the VA 
examiner stated that she had reviewed the claims file and 
noted the veteran's numerous normal EEG studies showing no 
evidence of seizure activity.  The veteran stated that his 
last seizure had occurred in 2000 and none of his seizures 
had been witnessed by any medical personnel during either in-
patient hospitalizations or on outpatient treatment.  He 
denied any current headaches, bowel or bladder impairment, 
swallowing problems, or speech problems.  He was independent 
in his activities of daily living.  Physical examination 
showed that he was alert and oriented with a normal gait, no 
clonus, grossly intact cranial nerves, decreased sensation to 
finger rub, left greater than right, pupils that were equal, 
round, and reactive to light and accommodation, intact 
extraocular movements, normal strength in bilateral upper and 
lower extremities, equal grip bilaterally, no atrophy or 
edema in any extremities, bilaterally symmetric finger-to-
nose and heel-to-shin touching, intact sensation to light 
touch, and no areas of neurological deficit.  The VA examiner 
commented that the veteran's neurological examination was 
within normal limits with the exception of diminished hearing 
that might be attributable to a cerumen problem.  She also 
stated that the status and presence of epilepsy was necessary 
before she could provide an opinion as to any nexus between 
the veteran's reported in-service head injury and his claimed 
epilepsy.  The impression was paroxysmal symptoms.

VA EEG of the veteran in February 2006 was within normal 
limits.

On VA outpatient treatment in March 2006, no pertinent 
complaints were noted.  Objective examination showed that he 
was alert and oriented with left lower extremity edema at the 
calf level and below.  The assessment included a seizure 
disorder, controlled by medication.

The veteran testified at his Travel Board hearing in 
September 2006 that his original head injury had occurred 
while he was on active duty in the ANG in July 2000.  He 
stated that a door had hit the back of his head, causing him 
to lunge forward and shaking his brain.  He stated that he 
was taken to the ER 2 hours after this injury.  After this ER 
treatment, the veteran testified that he began experiencing 
seizures.  


Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).  In addition, service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training or injury incurred in or aggravated while performing 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110 
(West 2002).  
 If a condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Board observes that the veteran was not treated during 
his two periods of active service for a disability manifested 
by epilepsy with seizures.  In this case, the veteran's 
contention is that he has residual seizure disability due to 
a head injury that occurred while he was in the ANG.  The 
Board acknowledges that the veteran was treated in an ER on 
July 8, 2000, for a closed head injury after a vehicle door 
closed on him.  However, as the private examiner stated in 
his July 10, 2000, treatment report, the veteran reported 
that he injured his head twice in the previous week after 
smacking his head on his van while getting in to it and while 
working in the back of his truck.  A review of the veteran's 
ANG service records shows that he was on inactive duty for 
training on July 8, 2000.  

The record contains many repeated outpatient treatment for 
complaints of a disability manifested by epilepsy with 
seizures.  Of interest, the veteran has not provided a 
consistent medical history concerning his original head 
injury.  Some reports refer to the onset of symptoms in June 
2000; others show July 2000; yet others reference a history 
of multiple childhood trauma with loss of consciousness.  
Significantly, throughout the private reports, there is no 
linkage to military service.  Rather, the private doctor 
states that current symptoms preclude further service - 
without indicating a pertinent nexus.  

The Board also acknowledges the veteran's continuing post-
service VA and private outpatient treatment for assessment of 
complaints of "spells" or seizure-type activity.  However, 
the question as to the true nature of the veteran's claimed 
seizures is not clear from a review of the medical evidence 
of record.  Repeated EEG studies and MRI scans of the 
veteran's brain have all been normal.  Dr. J.R.W. stated in 
April 2001 that, despite the veteran's complaints of 
transient alterations of awareness and a possible diagnosis 
of seizures versus psychogenic spells and anxiety, it was not 
possible to provide a definitive diagnosis based on his 
reported symptoms.  Dr. F.A.L stated in June 2001 that he 
could not differentiate between a possible diagnosis of 
seizures versus a diagnosis of seizures aggravated by other 
factors.  In October 2001, Dr. J.R.W. diagnosed fairly recent 
onset of "possible" seizure activity.  Following ANG 
examination in April 2002, the diagnosis was a seizure 
disorder with possible epilepsy, but that was only a 
"working" diagnosis.  Dr. J.R.W. provided a differential 
diagnosis in April 2002 of a non-epileptic event versus 
localization-related epilepsy but questioned this diagnosis 
in December 2002.  

The veteran was afforded a VA examination in January 2006 for 
purposes of identifying the disorder and providing a nexus 
opinion.  The claims file was reviewed by the examiner along 
with the findings on physical examination.  Significantly,  
no more than symptoms were found, without a definitive 
diagnosis.  Additionally, the examiner did not relate these 
symptoms to service.   

Critically, none of the veteran's post-service examiners 
related a disability manifested by symptoms of epilepsy with 
seizures to a service incident, however assessed.  Congress 
specifically limits entitlement for service- connected 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110, 1131; and see 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  It is now 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  Further, 
symptoms alone, without a finding of an underlying disorder, 
cannot be service-connected.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Given the absence 
of a definitive disability as well as a relation to service, 
service connection must be denied.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999) (In order to establish service 
connection for a claimed disorder, the following must be 
shown: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).

Although the veteran himself is competent to testify as to 
his in-service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.  

Since the preponderance of the competent and probative 
evidence is against the claim, the veteran's service 
connection claim for a disability manifested by epilepsy with 
seizures fails.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b).  However, 
there is no approximate balance of positive and negative 
evidence that otherwise warrants a favorable decision.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability manifested by epilepsy 
with seizures is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


